Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  C & R SABAL INC. A Florida Profit
  Corporation,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues C & R SABAL INC (hereinafter

  “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 2 of 13



          4.       At all times material, Defendant, C & R SABAL INC, was and is a Florida Profit

  Corporation, with its principal place of business, agents, officers and/or offices in Miami, Florida.

          5.       At all times material, Defendant, C & R SABAL INC, owned a commercial plaza

  property located at 10700 SW 113 Place, Miami, Florida (the “Plaza Property”). Defendant holds

  itself out to the public as “Sabal Chase Shopping.”

          6.       Venue is properly located in the Southern District of Florida because Defendant’s

  Plaza Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

  Defendant regularly conducts business within Miami-Dade County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

  County, Florida at the Plaza Property.

                                     FACTUAL ALLEGATIONS

          7.       Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its Plaza Property accessible to individuals with

  disabilities.

          8.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Plaza

  Property and the businesses therein.

          9.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          10.      Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI



                                                   2
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 3 of 13



  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         11.       Defendant, owns and operates the Plaza Property which is located in Miami,

  Florida that are the subject of this Action. The subject Plaza Property and the businesses located

  therein are open to the public, contain a myriad of different businesses that pay Defendants rent

  and are all located in Miami, Florida.

         12.       The individual Plaintiff frequently visits the Plaza Property and tenant businesses

  (including the related parking lots and common areas) to include visits on or about July 18, 2018,

  January 19, 2019, and October 3, 2019, and encountered multiple violations of the ADA that

  directly affected his ability to use and enjoy the Plaza Property and businesses therein. He often

  visits the Plaza Property and businesses therein, when he is in the area visiting family and friends

  that reside nearby, and has definite plans to return to the Plaza Property within one (1) month of

  the filing of this Complaint in order to avail himself of the goods and services offered to the public

  at the Plaza Property, if it becomes accessible.

         13.       Plaintiff visited the Plaza Property and businesses located therein as a

  patron/customer, and intends to return to the commercial plaza property in order to avail himself

  of the goods and services offered to the public at the Plaza Property. Plaintiff resides near the

  Plaza Property, approximately seven (7) miles from the Plaza Property, in the same state and

  County as the Plaza Property, regularly frequents the Defendants’ Plaza Property for its intended

  purposes, and intends to return to the commercial plaza property within one (1) month’s time.


         14.       The Plaintiff found the Plaza Property to be rife with ADA violations. The


                                                     3
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 4 of 13




  Plaintiff encountered architectural barriers at the subject commercial plaza property, and wishes

  to continue his patronage and use of the commercial plaza property and the business therein.

         15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the Plaza Property. The barriers to access at Defendant’s Plaza

  Property have each denied or diminished Plaintiff’s ability to visit the Plaza Property and

  businesses therein and likewise endangered his safety. The barriers to access, which are set forth

  below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff,

  DOUG LONGHINI, and others similarly situated.

         16.       Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the Plaza Property referenced above.

         17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Plaza Property, including, but not necessarily limited to the allegations in Paragraph 19

  of this Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected

  to discrimination at the Plaza Property and businesses therein which are open to the public and in

  violation of the ADA. Plaintiff desires to visit the Plaza Property not only to avail himself of the

  goods and services available at the Plaza Property, but to also assure himself that this commercial

  plaza property is in compliance with the ADA, so that he and others similarly situated will have

  full and equal enjoyment of the commercial plaza property without fear of discrimination.

         18.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages



                                                   4
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 5 of 13




    and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

    U.S.C. § 12182 et seq.

           19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

    commercial plaza property and businesses therein, include, but are not limited to, the following:

    Common Areas

           A. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.




                                                      5
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 6 of 13



iv.      The Plaintiff could not navigate the curb ramps without assistance, as there are curb ramps at

         the facility that contain excessive flared side slopes, violating Section 4.7.5 of the ADAAG

         and Section 406.3 of the 2010 ADA Standards, whose resolution is readily achievable.

      Local Pie

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Bigotes y Sombreros

            A. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 ii.     The Plaintiff could not enter the restroom without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom door does not provide the required latch

         side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iii.     The Plaintiff had difficulty using the locking mechanism on the restroom door without

         assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

         hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

         309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

         the wide area. Violation: The flush valve is not mounted on the compliant side in violation of



                                                      6
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 7 of 13



        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

  v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

        and the side grab bar is not the required length. Violation: The grab bars do not comply with

        the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5

        of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

        and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

        mounted too high. Violation: There are dispensers provided for public use in the restroom,

        with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

        and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not use the restroom without assistance, as the required clear floor space is

        not provided. Violation: Compliant clear floor space is not provided in the restroom, violating



                                                      7
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 8 of 13



       Sections 4.2.3 & 4.22.3 of the ADAAG and Sections 304.3 and 603.2.1 of the 2010 ADA

       Standards, whose resolution is readily achievable.

    Inari Sushi Fusion

          A. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty entering the restaurant without assistance, as the required

       maneuvering clearance is not provided. Violation: There are tenant entrance doors that do not

       provide the required latch side clearance violating Section 4.13.6 of the ADAAG and Section

       404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Access to Goods and Services

  i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant



                                                    8
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 9 of 13



        hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

        309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

  v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

        required location. Violation: The grab bars do not comply with the requirements prescribed in

        Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

        whose resolution is readily achievable.

viii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

        the required location. Violation: The toilet paper dispenser is not mounted in accordance with

        Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

        whose resolution is readily achievable.




                                                       9
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 10 of 13



 ix.      The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

          Violation: There are dispensers provided for public use in the restroom, with controls outside

          the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

          309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

              20.          The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

       enjoyment of the commercial plaza property and businesses therein; Plaintiff requests to be

       physically present at such inspection in conjunction with Rule 34 and timely notice.


              21.          The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

       businesses and facilities therein; and have otherwise been discriminated against and damaged by

       the Defendant because of the Defendant’s ADA violations as set forth above. The individual

       Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

       damage without the immediate relief provided by the ADA as requested herein. In order to remedy

       this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

       accommodation in order to determine all of the areas of non-compliance with the Americans with

       Disabilities Act.

              22.          Defendant has discriminated against the individual Plaintiff by denying him

       access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

                                                          10
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 11 of 13




   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods,        services,    facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          23.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          24.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and those similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

                                                     11
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 12 of 13




   Plaintiff Injunctive Relief, including an order to alter the commercial plaza property owned and

   operated by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common

   exterior areas of the property and businesses therein to make those facilities readily accessible and

   useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

   time as the Defendants cures their violations of the ADA.

          WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

   seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

   alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

   with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

   costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

   deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

   Dated: October 7th, 2019

                                                   GARCIA-MENOCAL & PEREZ, P.L.

                                                   Attorneys for Plaintiff
                                                   4937 S.W. 74th Court, No. 3
                                                   Miami, FL 33155
                                                   Telephone: (305) 553-3464
                                                   Facsimile: (305) 553-3031
                                                   Primary E-Mail: ajperezlaw@gmail.com
                                                   Secondary E-Mail: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                      12
Case 1:19-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 13 of 13




                                      By: /s/ Anthony J. Perez
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                        13
